Citation Nr: 0519772	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from November 1988 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

This case was previously Remanded by the Board in November 
2003 for further development of the record.  That development 
having been completed, the case is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  A rating decision in June 1994 denied service connection 
for a mental disorder.  The veteran was notified of that 
determination and did not file a notice of disagreement 
within one year of the mailing of that notice.  

2.  Evidence added to the record since June 1994 is either 
cumulative of evidence then of record or does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the June 1994 rating decision, which 
denied the veteran's claim for service connection for a 
mental disorder, is not new and material and the claim is not 
reopened; the June 1994 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  He was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the April 2005 supplemental 
statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Although the veteran was not 
provided proper VCAA notice prior to the first adjudication 
of this case in July 2001, he still has the right to VCAA 
content complying notice and proper subsequent VA process; 
that has been done, as discussed above.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in April 2005.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in June 1994 denied service connection for 
a mental disorder.  The veteran was notified of that decision 
and did not file a notice of disagreement within one year of 
the mailing of that notice.  

The Board notes that the RO certified the issue on appeal as 
"entitlement to service connection," rather than "whether 
new and material evidence has been presented to reopen the 
claim," although the statement of the case seems to have 
considered the latter issue.  Regardless of the RO's action, 
however, the United States Court of Appeals for the Federal 
Circuit has held that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The evidence that was of record at the time of the 1994 
rating decision consisted primarily of the veteran's service 
medical records and reports of psychiatric evaluations in 
1992 and 1993.  The report of the veteran's enlistment 
examination does not mention any history of psychiatric 
problems or any psychiatric complaints or abnormal clinical 
findings at that time.  Several months later, approximately 
one month after the veteran's entry onto active duty, the 
records show that he was hospitalized for a psychiatric 
evaluation, at which time attention deficit disorder and 
personality disorder with schizotypal avoidant features were 
diagnosed.  He was separated from service approximately one 
month later.  

The record also contained the reports of four psychiatric 
evaluations conducted from October 1992 to November 1993 
while the veteran was incarcerated by the Texas Department of 
Criminal Justice.  Each of the reports describes the 
veteran's psychiatric history, largely as reported by him.  
He stated that he first saw demons approximately eleven years 
earlier, as an early teenager, when he also used 
hallucinogenic drugs, and that he had attempted suicide 
multiple times before he entered service, including by 
cutting his wrists and by hanging.  He reported that his 
difficulties continued after entering the Army.  
Approximately two years after leaving service, he was 
convicted of murder and incarcerated.  Although one examiner 
listed diagnoses of organic mental disorder, psychoactive 
substance abuse, and personality disorder, the other 
examiners all diagnosed paranoid type schizophrenia and 
psychoactive substance abuse (one examiner also listed a 
diagnosis of personality disorder).  

The June 1994 rating decision found that the veteran's mental 
disorder existed prior to service and that it was not 
aggravated by service.  

In conjunction with his application to reopen his claim, the 
veteran submitted a June 2001 statement by his primary 
psychotherapist within the Texas Department of Corrections.  
The therapist stated that the veteran's primary diagnosis was 
schizoaffective disorder, bipolar type, and that he required 
several psychotropic medications and program structure in 
order to function.  

The July 2001 rating decision currently on appeal found that, 
although the recent medical statement was new, it did not 
provide any evidence that the veteran's pre-existing mental 
disorder was aggravated by service.  

Following the Board's November 2003 Remand, the RO provided 
the veteran with VCAA notice, as set forth above, which had 
not previously been done.  Also, pursuant to the Remand, the 
RO obtained a medical opinion as to whether the veteran's 
psychiatric disorder did in fact pre-exist service and, if 
so, whether it increased in disability during service.  

A VA psychologist in November 2004 provided answers to the 
questions posed, stating 1) that, considering the subsequent 
manifestations and psychiatric evaluations, the correct 
diagnosis for the veteran's psychiatric manifestations during 
service was schizoaffective disorder, 2) that the disorder 
pre-existed service, and 3) that any increase in disability 
during service was not greater than or more rapidly 
accelerating than would have occurred otherwise in the 
unfolding of his psychiatric illness.  

Also obtained was a summary of the veteran's hospitalization 
by the Texas Department of Corrections from September 1991 to 
April 1993.  That summary is essentially duplicative of the 
evaluation reports from that period that were previously of 
record, describing the veteran's history and diagnoses, as 
set forth in those reports.  

Following receipt of the hospital summary, the file was again 
referred to the above VA psychologist.  After reviewing the 
file, the psychologist indicated that she had only a minor 
addition to her original report.  She stated that the 
veteran's schizoaffective disorder manifested itself before 
he was in service and was not exacerbated by or caused by 
service.  She added that the disorder would have continued to 
manifest itself whether or not he spent three months in 
service, because the disorder is progressive and occurs with 
or without external stressors.  

Initially, the Board recalls that the 1994 rating decision 
determined that the veteran's psychiatric disorder pre-
existed service and was not aggravated by service.  The Board 
finds that the 2004 VA psychologist's opinion, while new, is 
not material, because it provides no evidence tending to 
establish 1) that the veteran's psychiatric disorder did not 
exist prior to service, as had previously been found, or 2) 
that the pre-existing disorder was aggravated by service.  
The 1991 hospital summary, although itself not previously of 
record, essentially duplicates the psychiatric evaluations 
that were of record in 1994.  That summary, then, is not new.  
The veteran's own contentions simply reiterate his previous 
statements and so they are also not new.  

The Board concludes, therefore, that new and material 
evidence has not been presented to reopen the veteran's claim 
for service connection for a chronic acquired psychiatric 
disorder.  The application to reopen the claim for service 
connection for a chronic acquired psychiatric disorder must 
be denied.  

Although the veteran's representative argues that the 
presumption of soundness at service entry has not been 
clearly rebutted, the June 1994 rating decision found, in 
effect, that that presumption had been rebutted when it 
determined that the veteran's psychiatric pre-existed 
service.  That decision is final in the absence of clear and 
unmistakable error.  38 C.F.R. §§ 3.105(a), 20.302(a) (2004).  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a chronic acquired 
psychiatric disorder is not reopened.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


